The offense is possession of intoxicating liquor in a dry area for the purpose of sale; the punishment, a fine of $100.00.
The term of court at which appellant was convicted adjourned on December 25, 1937. The motion for new trial was overruled and notice of appeal given on December 30, 1937, which was after the adjournment of court. Notice of appeal having been given after adjournment, this Court is without jurisdiction. Moreover, it does not appear that notice of appeal was carried into the minutes of the court.
Also it appears that recognizance was entered into on December 30, 1937. The recognizance having been made after adjournment is a nullity, and this Court is without jurisdiction. McRorey v. State, 32 S.W.2d 200.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                     ON MOTION TO REINSTATE.